Merrick, J.
The statement of the law by the court in relation to the liability of the defendants for the acts of their agents appears to have been accurate and unexceptionable. And the jury were correctly advised that the burden of proof to establish the alleged fact that Thomas was their agent in letting on the gas upon the occasion in question was upon the plaintiffs. So also it was properly ruled that the defendants were not liable for any injury resulting from his negligence in turning on the gas, if they merely permitted or consented to his doing it. But to this ruling, and in immediate connection with it, and thus obviously intended in some degree to affect and modify what had already been said upon the subject, it was added, that the defendants would not be liable “ unless he was authorized to turn it on by an appointment or agency from them, and in so doing was acting in their employment.”
Under these rulings, the question concerning the alleged agency of Thomas appears to have become of paramount importance in the case. The defendants insisted that he was not their agent, or in their employment, but had only in this, as in other instances, been permitted without objection on their part to let on the gas for the convenience' and accommodation of consumers. And in reference to this claim on their part, and as to what is sufficient to constitute an agency, they requested the court to rule, that if the gas company had never assumed, in fact, to furnish or interfere with the pipes inside of the meters in the buildings to which they furnished gas, or with furnishing or regulating the gas fixtures, but had uniformly permitted, without objection, the person who had been employed by gas consumers to furnish and put up such pipes and fixtures to let on the gas after furnishing and putting them in, such permission would not constitute him an agent of the *347company, for whose acts it would be responsible. The court did not comply with the request, but declined or omitted to give such instruction to the jury.
This proposition contains, in relation to the facts embodied in the defendants’ request, a correct statement of the law upon the subject. A person may be shown to be an agent by direct proof of his appointment by the principal; or the agency may be inferred from the relation of the parties and the nature of the employment, or from other sufficient facts and circumstances; or may be established by proof that if originally assumed without authority it was subsequently known, approved of and ratified by the principal. But in all cases, whether the evidence is direct or circumstantial, it will be sufficient to show that the principal employed the agent and that the agent undertook the trust, or that á person having assumed to do an act as an agent, the principal afterwards adopted and ratified it as his own. 2 Kent Com. (6th ed.) 614. To constitute an agency therefore there must be employment, or authority given, or some confirmation of acts already done, by the party to be charged as principal. The mere consent or permission that another person may, for the convenience or accommodation of one who employs him, do certain acts which the principal has a right, or is even upon request bound, to do himself, is not sufficient. To create an agency, employment is essential; the thing to be done, or which is done, must be for and on account of another person, who authorizes it in advance, or adopts it by subsequent ratification. If he neither gives previous authority, or subsequently assumes or confirms it as his own, but simply allows something to which, if he had seen fit, he might have interposed a conclusive objection, to be done at the request of others without objection from him, he has thereby assumed no responsibility nor made himself liable under any contract, express or implied, of agency.
The instruction thus asked for by the defendants was very pertinent to the facts developed upon the trial; and, considering the particular question to be determined, was essential, as a proper explanation of the law upon the subject, to guide and *348assist the jury in their deliberations. It is certainly possible that they may have been misled, or have arrived at an erroneous conclusion, through the want of instructions specially applicable to the facts found in relation to the manner in which an agency might be legally created, or subsequently recognized, adopted and confirmed by some third party as a principal. The defendants denied that Thomas stood to them in any such relation, or that they had ever employed or authorized him in their behalf to let on the gas, or had ratified his act in doing so as their own. The evidence stated in the bill of exceptions shows that they did from time to time, and without making any objection, suffer and permit him, in all cases where he had supplied and put in the pipes and fixtures, to let on the gas whenever the consumers were ready and desired to use it; but it shows also that this was not done at the request of any officer of the company, or on their account; and therefore that it must have been done as well upon the responsibility as at the request of those by whom he was employed. The testimony in the present case was conflicting upon the question whether the superintendent of the gas company, or any one else of its officers or acknowledged agents, had been informed, or had any knowledge, that the plaintiff was in other respects ready to light up his house, or desired either before or at the time when it was done by Thomas that the gas should be let on. It was not claimed that there was any direct proof of the alleged agency but the plaintiffs contended that it might fairly and justly be inferred from the circumstances shown by the evidence. In this particular aspect of the case, where the exact question at issue was, whether Thomas acted in the employment, and as the agent, of the defendants, or merely by their permission and consent, at the solicitation and while he was in the service of the plaintiffs, the instruction asked for was not only pertinent and suitable, but was essential to the protection of the rights of the defendants, if they should succeed in establishing the truth of the facts stated in the proposition upon which their request was predicated. It should therefore have been given; and because it was withheld, the exceptions of the defendants" must be sustained. Exceptions sustained.